 1
 2
 3                                                                FILED
                                                              U.S. DISTf
 4
 5                                                            M AY ~
 6                                                                         BY DEPUTY


 7
 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    Case No.:~J `~ ~ ~=3~
11
                          Plaintiff,              ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
                  v.                              PROCEEDINGS
13                                                 FED. R. CRIM. P. 32.1(a)(6); 18
     ~2.n ~Li,M stn             ~~~t/~ i            .S.C. § 3143(a)(1))
14
                          Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~a~~n             District of
18     (~~°'~^r'~    for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. ('~     The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (~ information in the Pretrial Services Report and Recommendation
              '
              c
26           (~ information in the violation petition and reports)
27           () the defendant's nonobjection to detention at this time
28            O        other:


                                              1
     1           and/ or
     2 B.(~      The defendant has not met his/her burden of establishing by clear
                                                                                      and
     3           convincing evidence that he/she is not likely to pose a danger
                                                                                  to the
     4           safety of any other person or the community if released under
                                                                                  18 U.S.C.
     5           § 3142(b) or (c). This finding is based on the following:
  6                    information in the Pretrial Services Report and Recommendati
                `~                                                                         on
  7             (~     information in the violation petition and reports)
  8             () the defendant's nonobjection to detention at this time
 9              () other:
 10
 11      IT THEREFORE IS ORDERED that the defendant be detained pendi
                                                                             ng the further
12 revocation proceedings.
13
14 Dated: ~~~ ~ ~~ ~2
15                                                 United States Magis rate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
